Case: 08-30616     Document: 00511029645          Page: 1    Date Filed: 02/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 18, 2010
                                     No. 08-30616
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JODY RUSSELL,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CR-160-4


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jody Russell appeals the denial of her motion to reduce her sentence
pursuant to 18 U.S.C. § 3582(c), in which she argued that her sentence should
be reduced based on the amendment to the Guideline addressing crack cocaine.
The district court denied the motion on the ground that Russell’s original
sentence of 51 months was within the reduced guidelines range of 41 to 51
months in prison. Russell avers that this reason is legally insufficient.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30616    Document: 00511029645 Page: 2         Date Filed: 02/18/2010
                                 No. 08-30616

      In her § 3582(c) motion, Russell averred that, in fashioning a reduced
sentence, the sentencing judge was obligated to take into account the prior
sentence imposed and was to consider the 18 U.S.C. § 3553(a) factors. The
district court implicitly had before it those factors Russell now contends it failed
to consider, and this court can assume that it considered those factors prior to
denying Russell’s § 3582(c) motion. See United States v. Evans, 587 F.3d 667,
673 (5th Cir. 2009). The district court’s failure to provide further explanation
for denying Russell’s § 3582(c) motion did not constitute an abuse of discretion.
See Evans, 587 F.3d at 672, 674 (holding that a district court need not provide
any reasons at all for denying a § 3582(c)(2) motion).
      The sentence is AFFIRMED.




                                         2